IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN THE INTEREST OF: M.A.W., A MINOR : No. 505 MAL 2018
                                    :
                                    :
PETITION OF: J.W., MOTHER           : Petition for Allowance of Appeal from
                                    : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of September, 2018, the Petition for Allowance of Appeal

is DENIED.